Citation Nr: 1217441	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1970 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran was afforded a travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record.  At the hearing, the Veteran submitted additional evidence and waived his right to initial review of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

In January 2006, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Veterans of Foreign Wars (VFW) as his representative.  Then, in January 2011, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the American Legion (AL) as his representative.  In an April 2011 statement, AL revoked its representation, due to the Veteran having an appeal pending which had already been certified to the Board.  AL indicated that it was against their policy (and 38 C.F.R. § 20.607) to take representation after an appeal had been certified to the Board.  Here, the appeal was certified to the Board in November 2009.  The Board finds that AL properly withdrew from representation.  See 38 C.F.R. § 14.631 (2011).  The Veteran has not named another representative; as such, he is recognized as proceeding pro se in this appeal.  As will be addressed below, on remand the Veteran will be afforded the opportunity to appoint another service organization as his representative if he so desires.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran most recently underwent a VA examination for PTSD in May 2008.  Thereafter, during the June 2011 travel Board hearing, the Veteran essentially testified that this condition had become worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD.  Prior to the examination, all outstanding, pertinent treatment records should be obtained and associated with the claims file.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and advise him of his right to appoint a representative pursuant to the requirements set forth under 38 C.F.R. § 20.600 (2011).  He should be furnished the appropriate form (VA Form 21-22) and advised to appoint his representative, if any, and return the signed form to the appropriate VA office.  

2.  Obtain and associate with the claims file all outstanding, pertinent treatment records adequately identified by the Veteran. 

3.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  In addition, the examiner should be instructed to assign a GAF score based on the service-connected psychiatric disability and to explain why the particular score was assigned. 

The rationale for all opinions expressed must also be provided. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative (if any) should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


